Citation Nr: 0612721	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-25 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than November 27, 
1998, for an award of service connection and a 100 percent 
rating for asbestosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 RO decision that awarded service 
connection and a 100 percent rating for asbestosis, effective 
November 27, 1998.  The veteran disagreed with the effective 
date and alleged clear and unmistakable error (CUE) in an 
August 1995 RO decision that had denied service connection 
for pulmonary disease claimed as secondary to asbestos 
exposure.

The Board received a communication from the veteran that 
claimed CUE in an August 1995 decision.  This case was then 
docketed at the Board as a motion for revision of a Board 
decision based on CUE under 38 C.F.R. § 20.1400 et seq.  At 
the time of docketing, the claims folder was not yet 
available to the Board.  However, once the claims folder was 
transferred to the Board from the RO in due course, the 
record indicated that there is no Board decision from August 
1995.  The veteran's claim actually involves a claim of CUE 
in an August 1995 RO decision.  That claim is therefore 
referred to the RO for the appropriate action, but will also 
be addressed in the remand below because it is inextricably 
intertwined with the other issue.  The motion before the 
Board will be the subject of a separate decision.

The veteran also moves for advancement of the case on the 
docket on the basis of his age (he is now 74 years old) and 
on the basis of his ill health.  The Board grants the motion.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).  

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when action is needed from him.


REMAND

The veteran disagreed with the effective date of November 27, 
1998, for the award of service connection and a 100 percent 
rating for asbestosis.  He has also argued that an August 
1995 RO decision that had denied service connection for 
pulmonary disease claimed as secondary to asbestos exposure 
was clearly and unmistakably erroneous.  Since no statement 
of the case appears to have been provided to the veteran on 
the effective date issue, the Board must remand the case to 
the RO for appropriate action so that the veteran may have 
the opportunity to complete an appeal as to this issue, if he 
so desires.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
19.26 (2005); Manlincon v. West, 12 Vet. App. 238 (1999).   
The notice to the veteran should inform him of the time limit 
in which he may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2005).  The RO has not yet adjudicated the CUE 
claim, which is inextricably intertwined with the veteran's 
claim for an earlier effective date.  That issue is referred 
for appropriate action.

The Board notes that correspondence from the RO (in February 
2005 and May 2005) does not appear to relate specifically to 
the claims that the veteran has raised.  Therefore, on 
remand, the RO should also notify the veteran of all 
pertinent information under the provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and of 38 C.F.R. § 3.159 (2005).  
The notice should: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice should be specifically 
tailored to the two claims on appeal, as well as the evidence 
already of record. 

Accordingly, the Board REMANDS the case to the RO for the 
following actions:

1.  Notify the veteran of all pertinent 
information with regard to his claims for 
an effective date earlier than 
November 27, 1998, for the award of 
service connection and a 100 percent 
rating for asbestosis and whether an 
August 2005 RO decision that denied 
service connection for pulmonary disease 
claimed as secondary to asbestos exposure 
was clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notice 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  
Tailor the notice to the two claims on 
appeal and the evidence already of 
record. 

2.  Then, adjudicate the claim whether an 
August 1995 RO decision that denied 
service connection for pulmonary disease 
claimed as secondary to asbestos exposure 
was clearly and unmistakably erroneous.  
Also, readjudicate the claim for an 
effective date earlier than November 27, 
1998, for the award of service connection 
and a 100 percent rating for asbestosis.  
If either decision remains adverse to the 
veteran, provide the veteran and his 
representative with a statement of the 
case and the appropriate opportunity to 
respond thereto.  Inform the veteran that 
he must file a substantive appeal within 
the appropriate period of time in order 
to perfect his appeal of those issues.  
If any appeal is perfected, the case 
should be returned to the Board for its 
review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat the claims expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

